NO. 12-11-00020-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE: ENBRIDGE                                        §

PIPELINES (EAST TEXAS) L.P.,                           §                ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On January 19, 2010, Relator Enbridge Pipelines (East Texas) L.P. filed an original
mandamus proceeding complaining of the trial judge’s failure to either recuse himself or forward
Enbridge’s motion to recuse to the presiding administrative judge. See TEX. R. CIV. P. 18a(c).
Enbridge also filed a motion for emergency relief, which was granted.
         The trial court subsequently complied with rule 18a(c). Enbridge then filed a motion to
withdraw its petition for writ of mandamus and to dissolve this court’s order staying the
underlying proceedings.1          The real party in interest, Gilbert Wheeler, Inc., filed a motion
requesting sanctions against Enbridge pursuant to Texas Rule of Appellate Procedure 52.11.
         After duly considering each motion, we grant Enbridge’s motion to dismiss and dissolve
the stay, but overrule Wheeler’s motion for sanctions. Accordingly, this court’s January 19,
2011 stay is lifted, and the original proceeding is dismissed. All other pending motions are
overruled as moot.
Opinion delivered January 27 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    (PUBLISH)


         1
           We construe the portion of Enbridge’s motion relating to withdrawal of the petition as a motion to dismiss
the original proceeding.